Citation Nr: 1529635	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), asthma, and chronic bronchitis, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1965 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in St. Petersburg, Florida, which denied service connection for asthma and COPD.  This case was first before the Board in March 2013, where the Board remanded the issue on appeal for the issuance of a statement of the case (SOC).  The record reflects that the appropriate SOC was issued to the Veteran in November 2013.  As such, an additional remand to comply with the March 2013 remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed below, the evidence of record indicates that the Veteran is currently diagnosed with chronic bronchitis.  In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issues that were formerly styled as entitlement to service connection for asthma and COPD.  The issue is now entitlement to service connection for a respiratory disability, to include COPD, asthma, and chronic bronchitis, including as due to herbicide exposure.  This broadening and restyling of the issue to recognize a new diagnosis is in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

VA has received additional medical documentation since the issuance of the SOC.  While this evidence does make reference to the Veteran's respiratory disabilities, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the respiratory disabilities of COPD, asthma, and chronic bronchitis.

2.  The Veteran served in the Republic of Vietnam while on active duty and was exposed to Agent Orange.

3.  The currently diagnosed respiratory disabilities were not incurred in and are not etiologically related to service.

4.  COPD and chronic bronchitis are caused by the use of tobacco products.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.326 (2014).

2.  The criteria for service connection for asthma, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2014).

3.  The criteria for service connection for chronic bronchitis, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.326 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In July 2011, VA sent the Veteran a letter informing that, while the RO's records indicated that in May 2011 the Veteran submitted a claim for service connection for a respiratory condition as due to Agent Orange, the original paperwork was missing.  The July 2011 VCAA letter asked the Veteran to provide a copy of his claim with any evidence previously submitted, or describe the evidence previously submitted.  Additionally, the July 2011 letter also references having received from the Veteran a Statement in Support of Claim form (VA Form 21-4138), which reflects that the Veteran had been in fact previously sent a VCAA letter with this form as an attachment, and had used the form to respond.  

The May 2011 claim and VCAA letter to the Veteran were subsequently located and made a part of the claims file.  The May 2011 letter sent prior to the initial denial of the claim, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In May 2011, the Veteran referenced receipt of the May 2011 VCAA notice letter and identified additional development (medical records).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.
   

Regarding the duty to assist in this case, the Veteran received a VA respiratory examination for compensation purposes in October 2011.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinion.  As will be discussed below, the VA examiner did not diagnose chronic bronchitis.  The Board does not find that this renders the October 2011 examination inadequate, but only suggests the VA examiner assessed that all symptoms, including those described as chronic bronchitis, were a part of the diagnosed COPD and/or asthma, so the opinion nevertheless addressed the etiology of all symptomatology, however diagnosed.

All relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for a respiratory disability, to include COPD, asthma, and chronic bronchitis, including as due to herbicide exposure.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Respiratory Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, asthma, COPD, and chronic bronchitis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, asthma, COPD, and chronic bronchitis are not disabilities for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced having one or more respiratory disabilities caused by exposure to Agent Orange in Vietnam.  In its March 2013 decision, the Board explained that review of the service treatment records showed that the Veteran was stationed in the Republic of Vietnam; therefore, the Veteran is presumed to have been exposed to herbicides.  Further, the VA examiner at the October 2011 VA respiratory examination diagnosed the Veteran with both asthma and COPD.  VA and private treatment records also reflect that the Veteran has been treated for asthma and COPD.

The report from the October 2011 VA respiratory examination reflects that the VA examiner addressed the symptoms, but did so without diagnosing chronic bronchitis, while various VA and private treatment records appear to include a diagnosis of chronic bronchitis.  Upon a complete review of the record, it appears that references to bronchitis also discuss the symptoms of asthma and/or COPD.  As the evidence of record as a whole is sufficient to address the question of chronic bronchitis as part of the appeal for service connection for a respiratory disability, the Board finds that all the respiratory symptoms claimed or diagnosed as chronic bronchitis have been addressed.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed asthma, COPD, and/or chronic bronchitis had their onset in service or are otherwise causally or etiologically related to service.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, a respiratory disability or symptoms of a respiratory disorder.  A November 1968 medical history report completed at the same time as the service separation examination reflects that the Veteran denied having asthma, shortness of breath, or chronic cough.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for the disabilities of COPD, asthma, and/or chronic bronchitis during service, and did not have symptoms of such in service.

The service treatment records appear to be complete, and complaints of respiratory symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other disorders, which reflects that he would similarly have sought treatment for respiratory complaints or symptoms during service.  For example, at a November 1968 examination during service (in conjunction with service separation) the Veteran reported a history of chest pains.  He also sought treatment for a cold, sprained leg,  As a result, the absence of any in-service complaint, finding, or reference to treatment for a respiratory injury, disease, or related symptoms weighs against finding that the Veteran incurred a respiratory injury or disease in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The report from the October 2011 VA respiratory examination reflects that the Veteran was first diagnosed with asthma on or about 1999, and was first diagnosed with COPD in May 2011.  Under medical history, it was noted that the Veteran "smoked on and off from age 17 until about one year ago."  The Board notes that multiple VA and private treatment records have noted the Veteran's history of smoking.  After reviewing the record, the Board finds that the smoking history referenced in a December 2007 VA treatment record to be a fair reflection of the Veteran's smoking history.  Specifically, the treatment record reported a smoking history of one-and-a-half packs per day for 43 years, followed by a less than half-a-pack per day habit until the Veteran finally quit on or about 2010.

At the conclusion of the examination, the VA examiner first opined that the COPD was not due to herbicide exposure, as it was likely due to the Veteran's smoking history.  Further, the VA examiner opined that the asthma was not due to herbicide exposure.  The VA examiner explained that, based upon a review of the medical literature, the Veteran's clinical documentation, and the examiner's own clinical experience, there was no objective evidence of a respiratory disability during service, and there is no data in the literature to support a causal relationship between herbicide/Agent Orange exposure and the development of either COPD or asthma.

As to the chronic bronchitis, a November 2009 private treatment record from a pulmonary clinic reflects that a private pulmonologist attributed the Veteran's chronic bronchitis to continued cigarette smoking.  Further, as reflected in a March 2008 VA treatment record, a VA physician assessed "COPD/Chronic Bronchitis/Tobacco Habit," thus relating the COPD and chronic bronchitis to the Veteran's long history of smoking.  

VA has received extensive VA and private treatment records.  There is no indication from these records that any physician, VA or private, has attributed one or more respiratory disabilities to herbicide exposure in service.  The Board notes that in September 2011 the Veteran's private physician, Dr. R, submitted a letter to VA indicating that an opinion concerning the causal relationship of the Veteran's respiratory disabilities and Agent Orange would be deferred to Dr. B, the Veteran's pulmonologist.  To date, no such opinion has been received by VA, and there is no indication that any such opinion is forthcoming.  While the Board does not weigh this absence of evidence against the Veteran, the Board does find that the Veteran had ample time to submit any such opinion, and, considering all the other evidence of record, the Board need not remand the instant decision to inquire as to the status of any such opinion.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).

Based on the above, the Board finds that service connection for a respiratory disability, including COPD, asthma, and chronic bronchitis, is not warranted.  The VA examiner's opinion at the October 2011 VA examination is highly probative evidence that the Veteran's COPD is a result of smoking, including smoking during service.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted the appropriate testing.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the COPD, had sufficient facts and data on which to base the conclusion, and supported the opinion that the COPD is related to the Veteran's tobacco use.  Further, the VA examination report reflects that the VA examiner relied on the medical literature and her own clinical experience in opining that the COPD and asthma were not caused by exposure to herbicides in service.  Nothing in the record indicates that the VA examiner did not conduct adequate research or lacks the knowledge or training necessary to render such an opinion.  The Board finds the October 2011 VA examination report to be additional probative evidence relating the Veteran's current disorders to smoking.  

Further, the Veteran's own pulmonologist, in a November 2009 pulmonary clinic treatment record, stated that the chronic bronchitis was due to continued cigarette smoking.  The Board has no reason to doubt that the Veteran's pulmonologist would have been aware that the Veteran may have been exposed to herbicides in service.  As such, the Board finds the November 2009 private treatment record to be highly probative.

While the Veteran has contended that the currently diagnosed respiratory disabilities were caused by exposure to herbicides in service, the Board does not find that under the facts of this case, where there is no in-service symptomatology and no credible symptoms or treatment until many years after service, the Veteran is competent to provide evidence of an etiological nexus between a respiratory disability and herbicide exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's COPD, asthma, and chronic bronchitis involve complex medical etiological questions dealing with the origin and progression of the respiratory system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate respiratory symptoms experienced at any time, he is not competent in this case to opine on whether there is a link between a respiratory disability and active service, including herbicide exposure during active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

With respect to the Veteran's smoking history, to the extent that tobacco use may be a causative factor in the development of the current COPD and chronic bronchitis, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran is competent to report smoking tobacco products during service; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110.  The Veteran filed the current claim in May 2011; therefore, any respiratory disability that resulted from tobacco use during service is specifically excluded from service connection, which applies to the currently diagnosed COPD and chronic bronchitis. 

For the reasons laid out above, the Board finds the weight of the evidence to show that the currently diagnosed respiratory disabilities were not caused by exposure to herbicides in service.  Further, the disabilities of COPD and bronchial asthma were a direct result of the Veteran's tobacco use, which is barred by statute and regulation from service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a respiratory disability, to include COPD, asthma, and chronic bronchitis, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


